M. S. Coleman, J.
We concur in that part of Justice Levin’s opinion which affirms the respondent’s suspension, but cannot agree that the suspension imposed is excessive. Therefore, we would affirm the State Bar Grievance Board order without alteration.
We must not lose sight of what respondent has done. He has profited from his position as an attorney by acting as a middleman in child adoption proceedings, which comes within my definition of "gray marketing” of babies. He has not merely used the process to help join those who want to adopt with children who need adoption. He has abused the process in a piratical fashion. His suspension is not excessive.
The hearing panel found that respondent represented a married couple in adoption proceedings. He received a fee of $500. In addition to this fee, respondent demanded reimbursement for all medical costs attributable to the child’s birth. The couple only agreed to pay so much as ordered by the probate court. The court disapproved reimbursement of some $800. Respondent then asked the adopting father to sign a petition for rehearing, threatening that if the father refused, respondent would file a motion in the name of the natural mother. This would result in the natural mother learning the names of the adopting parents. Petition for rehearing was filed. The probate court denied the petition.
It is this conduct which is characterized as "an idle, impetuous threat.” The hearing panel obviously did not consider the threat in this light. The Grievance Board obviously did not so treat the threat. There is nothing submitted to this Court which would cause me to treat the threat any differently. Adoptive parents naturally want to *11preserve their anonymity. Respondent threatened his own clients with disclosure of information gathered during the course of his representation of them. Such conduct would be reprehensible in any case. It is especially so when an attorney conducts himself in such a manner against his own clients. The State Bar Grievance Board did not impose an inappropriate penalty.
As to the other allegation of misconduct here at issue, the hearing panel found that respondent accepted an appointment as guardian ad litem for the natural mother in an adoption proceeding. This occurred after he had received $500 from the adopting parents and had been promised an additional $500. The adopting parents had been told by their attorney that such a fee had to be paid to respondent. Previously respondent had directed the natural mother to contact the attorney representing the adopting parents. After these events occurred, respondent stated to a probate court attorney that he had no interest in the proceedings, nor was he associated with the attorney representing the adopting parents.
Respondent’s statements to the probate court attorney are characterized as a failure "to respond accurately” as a "lack of candor” and as "dissembling”. Call it what you will, respondent’s conduct was clearly unprofessional. I find respondent’s failure to tell the truth to the probate court attorney acting in an official capacity warrants the one-year suspension recommended by the hearing panel and affirmed by the State Bar Grievance Board.
The public should be able to expect and receive a high standard of ethical conduct from those who have been admitted to the practice of law. Indeed, the standard of conduct should be above that of the "average” person. Lawyers historically have *12been expected to obey laws and rules and to assist the court. To deceive the court is to undermine its very foundations, for it is a tenet of our judicial system that lawyers are officers of the court.
We affirm the order of the State Bar Grievance Board.
T. M. Kavanagh, C. J., and Williams and J. W. Fitzgerald, JJ., concurred with M. S. Coleman, J.